Citation Nr: 1129391	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-34 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post right clavicle fracture with fibrous non-union (claimed as service connection for a right shoulder disability).  

2.  Entitlement to a compensable disability rating for service connected degenerative disc disease of the lumbosacral spine from October 8, 2004 to November 17, 2009 and to a disability rating in excess of 20 percent from November 17, 2009.

3.  Entitlement to a disability rating in excess of 20 percent for service connected radiculopathy and peroneal neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction is currently with the RO in Seattle, Washington.  

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including affording the Veteran a VA examination of his claimed disabilities.  The action specified in the February 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for service connection for radiculopathy of the right lower extremity, to include as secondary to service connected degenerative disc disease of the lumbar spine, is referred to the RO for appropriate development.  

The issue of entitlement to a disability rating in excess of 10 percent for service connection status post right clavicle fracture with fibrous nonunion is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to November 17, 2009, the Veteran's degenerative disc disease of the lumbar spine was not characterized by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

2.  After November 17, 2009, the Veteran's degenerative disc disease of the lumbar spine was characterized by forward flexion of the thoracolumbar greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine less than 120 degrees, but not by forward flexion of the thoracolumbar spine less than 30 degrees or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  

3.  The Veteran's S1 radiculopathy and peroneal neuropathy of the left lower extremity was of no more than moderate severity for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating for service connected degenerative disc disease of the lumbar spine from October 8, 2004 to November 17, 2009 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a disability rating in excess of 20 percent for service connected degenerative disc disease of the lumbar spine from November 17, 2009 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for a rating in excess of 20 percent rating for S1 radiculopathy and peroneal neuropathy of the left lower extremity have not been met. 38 U.S.C.A.  §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, DCs 8520-8523 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Degenerative Disc Disease of the Lumbar Spine

The Veteran was granted entitlement to service connection for degenerative disc disease of the lumbar spine in a March 2006 RO decision and assigned an initial non-compensable rating effective October 8, 2004.  In a February 2011 rating decision, the Veteran's disability rating was increased to 20 percent, effective November 17, 2009.

The Veteran's low back disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2010).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a (2010).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Records from Desert Medical Imaging and Desert Orthopedic Center from March 2005 and September 2005 note complaints of pain and numbness in the left lower extremity, as well as evidence of degenerative disc disease of the lumbar spine, S1 radiculopathy, and peroneal neuropathy.  A September 2005 examination at Desert Orthopedic Clinic noted normal sagittal and coronal alignment without evidence of list or scoliosis.  The Veteran had normal lumbar lordosis.  There was no paraspinal muscle tenderness or spasm, no trochanteric bursa tenderness, and no sciatic notch tenderness.  The Veteran had unrestricted flexion, extension, and lateral bend.  He was noted to flex and extend with normal lumbar motion.  

An October 2005 treatment record from Bodyworks physiotherapy notes complaints of generalized low back pain after sitting, standing, or bending, and almost constant pins and needles on the sole of his left foot, occasionally extending up the back of his left calf.  The Veteran was observed to have a flattened lumbar spine when standing, as well as limited lumbar extension and discomfort with full flexion.  

A September 2006 note from Synsvoll Chiropractic Clinic shows treatment for complaints of low back pain and left leg neuropathy.  Decreased range of motion at C1, C6, T7, and L5, but the extent of that limitation is not specified.  

VA treatment records from March 2007 show complaints of low back pain and lumbar radiculopathy.  

In November 2009, the Veteran was finally afforded a VA examination of his thoracolumbar spine.  The Veteran complained of constant discomfort, with episodes of waking up at night or difficulty falling asleep during flare-ups.  He described the pain as dull, with episodes of sharp, burning , tingling, and numbness radiating into the left foot and toes.  Any repetitive activities with bending, twisting, squatting, lifting, or climbing stairs are aggravating, as are prolonged sitting or standing.  He had flare-ups several times a week lasting from thirty minutes to one day, but denied incapacitating episodes.  

On examination, the Veteran had normal shoulder, hip, and spine alignment.  There was tenderness to palpation of the sacroiliac joints, with left sciatic notch tenderness, but no spinous process tenderness or lumbar spine muscle tenderness bilaterally.

Range of motion was reported as 60 degrees of flexion, 15 degrees of extension, 50 degrees of left lateral rotation, 40 degrees of right lateral rotation, 20 degrees of left lateral flexion, and 25 degrees of right lateral flexion.  There was increased pain on repetitive range of motion testing, but no change in the range of motion.  A neurologic examination revealed intact motor and sensory function, except for decreased sensation along the S1 dermatone.  Straight leg raising, opposite leg crossover, and pelvic rock were negative.  There was no clonus.  

A December 2009 MRI showed multilevel facet arthropathy with mild degenerative disease at L4-L5 and L5-S1, mild to moderate bilateral neuroforaminal narrowing at L5-S1, and small posterior central protrusion at L4-L5.  The Veteran was diagnosed with lumbar spine degenerative changes at L4-5-S1 with left sided S1 radiculopathy.  The examiner opined that the Veteran would have 10 to 15 degrees of loss of overall range of motion above his baseline and would experience mild to moderate weakness, fatigability, and loss of coordination secondary to repetitive activity and painful flare-ups.  

VA treatment notes document additional complaints of low back pain beginning in December 2009.  A January 2010 neurosurgery consultation notes complaints of chronic low back pain with pain radiating intermittently down either leg.  On examination, the Veteran had minimal tenderness to the lumbar spine and no paraspinal muscle spasms.  Range of motion of the lumbar spine was described a "quite good."  There was no provocative extension sign, straight leg raising, Lasegue's maneuver, or subtrochanteric tenderness.  Manipulation of the hip was normal, as were the pulses in the lower extremities.  Motor strength was symmetrical and muscle tone appeared normal.  Reflexes were +2 at the knees and ankles.  Toes were downgoing.  Position sense was intact.  There was a loss of sharper touch in the legs that was described as "unusual" and "patchy" that did not fit a dermatomal pattern.  The impression was of chronic low back pain with intermittent pain and numbness in the leg without any set neurologic deficit.  The examining physician felt that surgery was unnecessary and that aggressive physical therapy might be helpful.  

At a February 2010 VA physical therapy consult, the Veteran reported multiple episodes of low back pain so severe that he fell.  He described the pain as "someone stabbing me in the butt" and noted that it last for three to five days before resolving.  Between these episodes, he reported only a mild ache.  

On examination, flexion was to 100 degrees, extension was to 15 degrees, right rotation was to 35 degrees, left rotation was to 30 degrees, right lateral flexion was to 15 degrees, and left lateral flexion was to 20 degrees.  

In April 2010, the Veteran was afforded another VA examination.  He continued to complain of low back pain of 2/10 severity, which worsened with repetitive lifting, carrying, bending, or twisting.  He stated that he can walk for about half an hour to forty five minutes before he starts getting increased low back pain and leg pain down both sides.  He uses no cane, crutches, braces, or other assistive device.  He denied any incapacitating episodes or any time lost from his job due to his low back disability.  He can perform all activities of daily living.  

On examination, no muscle spasms were noted, but the lower lumbar spine was mildly tender to palpation.  The Veteran had 80 degrees of forward flexion, 25 degrees of extension, 70 degrees combined rotation, and 25 degrees of lateral flexion, all without pain and with no changes following repetitive testing.  Reflexes, strength, and sensation were intact.  The examiner estimated that the Veteran would lose between 10 and 15 degrees of motion because of low back pain and repetitive movements and an additional 10 to 15 degrees due to left leg radiculopathy, providing highly probative evidence against this claim.  

Based on the above evidence, the Board finds that entitlement to a compensable disability rating prior to November 17, 2009 or to a disability rating in excess of 20 percent after that date is not warranted.  

Prior to November 17, 2009, the Veteran's degenerative disc disease of the lumbar spine was not characterized by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

An examination in September 2005 showed full range of motion of the lumbar spine without tenderness to palpation or muscle spasms.  While there are private treatment medical records from October 2005 and September 2006 noting some limitation of motion due to a low back disability, the extent of that limitation is not provided, limiting the probative value of the evidence.   

After November 17, 2009, the Veteran's degenerative disc disease of the lumbar spine was characterized by forward flexion of the thoracolumbar greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine less than 120 degrees, but not by forward flexion of the thoracolumbar spine less than 30 degrees or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  

In accordance with DeLuca, the Board has considered the conclusion of the November 2009 VA examiner that the Veteran would have 10 to 15 degrees of loss of overall range of motion above his baseline and would experience mild to moderate weakness, fatigability, and loss of coordination secondary to repetitive activity and painful flare-ups, as well as the opinion of the April 2004 VA examiner that the Veteran's range of motion would be limited an additional 10 to 15 degrees by both pain and repetitive movements and radiculopathy of the left lower extremity.  However, even assuming an additional 30 degrees of limitation of motion, the Veteran does still not meet the criteria for a higher disability rating.  

In this regard, it is important for the Veteran to understand that his problems with pain are being taken into consideration and that without taking into consideration the Veteran's complaints there would be no basis to award the Veteran a compensable evaluation, let alone a higher evaluation. 

Accordingly, entitlement to a higher disability rating for service connected degenerative disc disease of the lumbar spine is denied for all periods on appeal.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Radiculopathy and Peroneal Neuropathy of the Left Lower Extremity

The Veteran is also seeking entitlement to a higher disability rating for his service connected S1 radiculopathy and peroneal neuropathy of the left lower extremity, which has been rated as 20 percent disabling under Diagnostic Code 8521 for the entire period on appeal.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve (common peroneal), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the common peroneal nerve, which is rated as 40 percent disabling, contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 U.S.C.A. § 4.124a, Diagnostic Code 8521 (2010).

Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis of the common peroneal nerve which is mild, moderate or severe in degree, respectively.  Id.  Diagnostic Code 8621 refers to neuritis of the common peroneal nerve while Diagnostic Code 8721 refers to neuralgia of this nerve.  While Diagnostic Codes 8522 and 8523 rate paralysis of the superficial peroneal and deep peroneal nerve respectively, a disability rating in excess of 20 percent can only be assigned where there is complete paralysis of the nerve.  

Because the Veteran has been diagnosed with lumbar radiculopathy affecting the sciatic nerve, the Board has also considered whether a higher disability could be assigned under Diagnostic Code 8520, which rates paralysis of the sciatic nerve.  

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves." 38 C.F.R. § 4.124(a).

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Records from Desert Medical Imaging and Desert Orthopedic Center from January 2005, March 2005 and September 2005 note complaints of intermittent pain, tingling, and numbness in the left lower extremity, as well as evidence of degenerative disc disease of the lumbar spine, S1 radiculopathy, and peroneal neuropathy.  

A January 2005 examination at Desert Orthopedic Center showed normal strength and sensation to light touch, pinprick, and vibration in the lower extremities.  There was no obvious swelling, ecchymosis, erythema, or deformity.  The Veteran walked with a trace of a limp on the left.  Measurements of the ankle and feet were symmetrical bilaterally.  The Veteran was able to heel and toe walk without difficulty, but with a slight limp on toe walking.  In March 2005, the Veteran again had normal motor and neurological examinations.  

In July 2005, the Veteran underwent a neurology consultation performed by Dr. E.S. to evaluate his complaints of pain and weakness in the left lower extremity.  On a motor examination, the Veteran had a mild giveaway weakness with left ankle dorsiflexion; however, with encouragement, strength was 5/5.  Muscle tone and strength were otherwise normal throughout, providing highly probative evidence against this claim.  There were no involuntary movements.  On sensory examination, the Veteran had decreased sensation to pinprick in the left lower extremity from above the knee down, but it did not fit into any anatomical distribution.  Vibration sense was intact.  The Veteran's gait, heel walk, toe walk, and tandem gait are intact.  

An October 2005 treatment record from Bodyworks physiotherapy notes complaints of generalized low back pain after sitting, standing, or bending, and almost constant pins and needles on the sole of his left foot, occasionally extending up the back of his left calf.  

A September 2006 note from Synsvoll Chiropractic Clinic shows treatment for complaints of low back pain and left leg neuropathy.  

VA treatment records from March 2007 show complaints of low back pain and lumbar radiculopathy.  

In November 2009, the Veteran was afforded a VA examination of his thoracolumbar spine.  The Veteran complained of constant discomfort, with episodes of waking up at night or difficulty falling asleep during flare-ups.  He described the pain as dull, with episodes of sharp, burning , tingling, and numbness radiating into the left foot and toes.  Any repetitive activities with bending, twisting, squatting, lifting, or climbing stairs are aggravating, as are prolonged sitting or standing.  He had flare-ups several times a week lasting from thirty minutes to one day, but denied incapacitating episodes.  

On examination, the Veteran had normal shoulder, hip, and spine alignment.  There was tenderness to palpation of the sacroiliac joints, with left sciatic notch tenderness, but no spinous process tenderness or lumbar spine muscle tenderness bilaterally.

A neurologic examination revealed intact motor and sensory function, except for decreased sensation along the S1 dermatone.  Straight leg raising, opposite leg crossover, and pelvic rock were negative.  There was no clonus.  

A December 2009 MRI showed multilevel facet arthropathy with mild degenerative disease at L4-L5 and L5-S1, mild to moderate bilateral neuroforaminal narrowing at L5-S1, and small posterior central protrusion at L4-L5.  The Veteran was diagnosed with lumbar spine degenerative changes at L4-5-S1 with left sided S1 radiculopathy.  

VA treatment notes document additional complaints of low back pain beginning in December 2009.  A January 2010 neurosurgery consultation notes complaints of chronic low back pain with pain radiating intermittently down either leg.  On examination, the Veteran had minimal tenderness to the lumbar spine and no paraspinal muscle spasms.  Range of motion of the lumbar spine was described a "quite good."  There was no provocative extension sign, straight leg raising, Lasegue's maneuver, or subtrochanteric tenderness.  Manipulation of the hip was normal, as were the pulses in the lower extremities.  Motor strength was symmetrical and muscle tone appeared normal.  Reflexes were +2 at the knees and ankles.  Toes were downgoing.  Position sense was intact.  There was a loss of sharper touch in the legs that was described as "unusual" and "patchy" that did not fit a dermatomal pattern.  The impression was of chronic low back pain with intermittent pain and numbness in the leg without any set neurologic deficit.  The examining physician felt that surgery was unnecessary and that aggressive physical therapy might be helpful.  

At a February 2010 VA physical therapy consult, the Veteran reported multiple episodes of low back pain so severe that he fell.  He described the pain as "someone stabbing me in the butt" and noted that it last for three to five days before resolving.  Between these episodes, he reported only a mild ache.  

In April 2010, the Veteran was afforded another VA examination.  He continued to complain of low back pain of 2/10 severity, which worsened with repetitive lifting, carrying, bending, or twisting.  He stated that he can walk for about half an hour to forty five minutes before he starts getting increased low back pain and leg pain down both sides.  However, he does not get leg pain or all of his leg pain on a daily basis.  On the day of the examination, he denied paresthesias, dysethesias, weakness in the lower extremity, and radiation.  He uses no cane, crutches, braces, or other assistive device.  He denied any incapacitating episodes or any time lost from his job do to his low back disability.  He can perform all activities of daily living.  

On examination, no muscle spasms were noted, but the lower lumbar spine was mildly tender to palpation.  Reflexes, strength, and sensation were intact.  The examiner estimated that the Veteran would lose between 10 and 15 degrees of motion because of low back pain and repetitive movements and an additional 10 to 15 degrees due to left leg radiculopathy.  

Based on the above evidence, the Board finds that the Veteran's symptoms of radiculopathy/neuropathy are best described as moderate in severity, rather than moderately severe or severe.  The Veteran's pain and numbness are frequently described as intermittent and his muscle strength and tone have been consistently within normal limits, with little evidence of impaired functioning or atrophy.  It appears that his symptoms are sensory in nature and there is no evidence that his peripheral nerve disability significantly interferes with his employment or his activities of daily living (the Veteran's own statements to examiners would support this finding).  Accordingly, entitlement to a disability rating in excess of 20 percent for service connected S1 radiculopathy and peroneal neuropathy is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular Ratings

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, which mostly involve complaints of pain and limitation of motion, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  While the Veteran has asserted that his service connected disabilities have resulted in marked interference with employment or frequent periods of hospitalization, this assertion is not supported by the evidence of record.  At his most recent VA examination, the Veteran denied missing any work due to his disabilities or incapacitating episodes, and the Board can find no evidence that the Veteran has ever been hospitalized for his conditions.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating originates, however, from the grant of service connection for degenerative disc disease of the lumbar spine and S1 radiculopathy and peroneal neuropathy.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  

Here, the duty to notify, including Vazquez-Flores notice, was satisfied by letters sent to the Veteran in March 2005, November 2005, September 2009, and March 2010.  These letters informed the Veteran of what evidence was required to substantiate his claim, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

However, some of these notice letters were not provided to the Veteran prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

Although the September 2009 and March 2010 notice letters were not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in February 2011.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  The Veteran was also afforded VA examinations in March 2005, November 2009, and April 2010.  These examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities, as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER


Entitlement to a compensable disability rating for service connected degenerative disc disease of the lumbar spine from October 8, 2004 to November 17, 2009 is denied.

The criteria for a disability rating in excess of 20 percent for service connected degenerative disc disease of the lumbar spine from November 17, 2009 is denied.

The criteria for a rating in excess of 20 percent rating for S1 radiculopathy and peroneal neuropathy of the left lower extremity is denied. 


REMAND

The Veteran is seeking entitlement to service connection for a right shoulder disability, to include as secondary to his service connection clavicle and cervical spine disabilities.  However, after careful review of all the evidence, the Board finds that the Veteran's claim is more appropriately characterized as a request for an increased disability rating for the Veteran's service connected residuals of a right clavicle fracture, for reasons explained in detail below.  

The Veteran's service treatment records show that in May 1994, the Veteran complained of right shoulder pain and limitation of motion, apparently after running into another person.  An x-ray showed no evidence of a fracture or dislocation.  There are no further complaints of right shoulder pain, although the Veteran's service treatment records do show treatment on multiple occasions for neck pain/cervical strain and a clavicle fracture.  

On the Veteran's separation physical, the examiner noted a right clavicle medial bony deformity, but no disability of the right shoulder is noted.  

Post-service, the Board can find no record of complaints of or treatment for right shoulder pain or injury until March 2007, when a VA treatment record notes a complaint of pain in the neck and right shoulder, as well as a history of a fractured clavicle.  In March 2010, the Veteran complained of neck pain after falling during a syncopal episode.  A neck x-ray showed mild degenerative disc disease.  An April 2010 VA treatment record notes that an x-ray showed a fractured clavicle and states that "it is interesting that [the Veteran] did not complain of pain in this area."  

The Veteran was afforded several VA examinations over the course of his appeal, the first in March 2005.  At that examination, he reported that in 2003, he tripped and fell, fracturing his right clavicle.  He stated that it does not bother him much, except when he does a lot of stretching or working overhead and then he has a lot of pain in that area.  The Veteran also reported that in 1995 or 1996, he injured his right shoulder in a car accident.  He reported that the pain soon resolved until some years later, someone stepped on his neck and his right shoulder pain returned.  He received chiropractic therapy and continued to report stiffness in his neck and right shoulder with activity.  

On examination, the Veteran had a large lump in the right clavicle, consistent with malunion of a previous fracture.  There was tenderness to palpation at the fracture site, but no tenderness at the AC joint.  The Veteran had full range of motion of his right shoulder, and range of motion was not limited by pain, weakness, incoordination, fatigability, or lack of endurance.  Strength in the deltoid, superspinatus, and subscapularis was 5/5.  Sensation in the shoulder was intact.  Hawkins, Neers, and cross-body adduction tests were negative.  An x-ray of the clavicle showed a nonunion of the midshaft and clavicle with what appeared to be fibrous tissue interposed.  X-rays of the right shoulder showed no bony or joint space abnormality.  The examiner diagnosed the Veteran with a right clavicle fracture with fibrous nonunion symptomatic with heavy activity and shoulder strain.  

In April 2009, the Veteran was afforded a VA examination for headaches.  At that examination, the Veteran described a history of headaches since the early 1990s.  He reported that in 1993, he was in a motor vehicle accident in which he was rear-ended, resulting in severe neck pain and whiplash injury.  He also reported that he broke his collar bone in the late 1990s and was stomped on during a softball game in 1999.  

In April 2010, the Veteran was afforded another VA examination of his right shoulder.  The Veteran complained of consistent pain when he uses the right shoulder, but then clarified that the pain is not in the cervical spine or shoulder, but the collarbone.  He reported that when he tries to lift or carry, he gets pain in the collarbone area.  He denied any symptoms in the shoulder such as locking, clicking, popping, or any internal shoulder problems.  

On examination, the Veteran had enlargement of the mid clavicle region consistent with a nonunion fracture with heterotopic bone.  There was no swelling deformity, or discoloration at the AC joint, shoulder, deltoid, or soft tissues.  The Veteran had full strength in all areas of the shoulder.  Motor and sensory ability were intact in the upper extremities.  The Veteran was able to elevate his arms 170 degrees bilaterally without any pain in the shoulder, but he did have pain in the clavicle area when raising his arms more than 90 degrees.  The examiner noted that "cross body test is also painful, as well as any resistance given to the arm above 40 degrees."  Internal and external rotation was from 0 to 90 degrees without pain.  Hawkins and drop arm tests were negative.  

The examiner diagnosed the Veteran with a right clavicle fracture, non-union, that "has nothing to do with the cervical spine or the rest of the shoulder joint."  However, the examiner noted pain at the site of the clavicle fracture could cause the Veteran to lose 25 to 30 degrees of his overall range of motion, strength, and coordination in the right shoulder.  

Based on all the above evidence, particularly the April 2010 VA examination, the Board must conclude that the Veteran does not have a right shoulder disability.  Instead, his limited mobility of the right shoulder and arm is a manifestation of his right clavicle fracture.  In this sense, the Board has not denied the claim, but has better defined what the disability at issue actually is.  

Accordingly, the Board finds that the Veteran's claim for entitlement to service connection for a "right shoulder disability" should be more appropriately characterized as claim for entitlement to an increased disability rating for service connected status post right clavicle fracture with fibrous non-union.  

The Veteran's clavicle fracture is currently assigned a 10 percent disability rating under Diagnostic Code 5203, which rates impairment of the clavicle or scapula.  The Veteran's 10 percent rating was assigned based on non-union of the clavicle without loose movement.  The only way the Veteran could be assigned a higher disability rating under this diagnostic code is if he had loose movement or dislocation of the clavicle.  However, Diagnostic Code 5203 also allows assignment of a rating based on impairment of function of a contiguous joint, which in this case would be the Veteran's right shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of motion of the arm is rated under Diagnostic Code 5201.  Ratings are assigned if a veteran is unable to raise the arm above the shoulder, unable to raise the arm more than half way between the side and the shoulder, or unable to raise the arm more than 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Based on the findings of the April 2010 VA examiner, it appears that the Veteran could possibly be assigned a higher disability rating for his right clavicle disability under Diagnostic Code 5201.  The examiner noted that the Veteran suffered from pain in the mid clavicle region when raising his arm above the shoulder.  He also stated that resistance given to the arm above 40 degrees was painful.  It is unclear to the Board exactly what the examiner meant by this statement, but it suggests an additional degree of limitation.  Also unclear is the examiner's statement that the Veteran would lose 25 to 30 percent of his overall range of motion, strength, coordination, and fatigability in his right shoulder due to his clavicle pain, since it cannot easily be interpreted to fit the rating criteria.  Accordingly, the Board finds that a Remand is necessary to afford the Veteran a new VA examination of his service connected residuals of a right clavicle fracture, to include an examination of the Veteran's range of motion in his right shoulder and arm.  

On remand, the Veteran should also be afforded new VCAA notice on how to substantiate an increased rating claim for his service connected clavicle disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), including information on how to substantiate a claim for an increased disability rating for the Veteran's service connected status post right clavicle fracture with fibrous nonunion.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected status post right clavicle fracture with fibrous nonunion, to include an examination of the functionality, including range of motion of the Veteran's right shoulder and arm.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


